Citation Nr: 0509185	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic phthisis 
bulbi of the right eye, status post enucleation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1954 
to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for traumatic 
phthisis, status post enucleation of the right eye.  Almost 
all of the veteran's service medical records were destroyed 
in a fire at a Federal Government facility.  Because of this, 
there is no record of whether an injury to the right eye was 
noted upon the veteran's entry into service in July 1954.  
The earliest record of treatment of the veteran's right eye 
is from Brooke Army Hospital in July 1955.  The July 1955 
clinical abstract shows that the veteran, then age 18, 
reported having injured his right eye with a BB gun at age 
11.  The veteran also reported that his eye disability was 
worsened during his military service when he got gunpowder in 
his right eye while discharging a weapon.  The veteran had 
begun his military service approximately one year previously.  
The veteran was discharged from service in August 1955.  

From March 1959 to April 1959 the veteran was hospitalized at 
a VA facility and underwent an enucleation of his right eye.  
Following a March 2003 VA ophthalmology examination, the 
examiner opined that the veteran's phthisis from traumatic 
injury as a child had not increased in severity during 
service, but the examiner failed to explain the medical facts 
and principles that supported that opinion.  At a hearing in 
September 2003 the veteran testified that, prior to service, 
he was shot with a BB gun, which "scattered some of [his] 
sight, but [he] could still see."  He indicated that his eye 
disability got worse during service after he got gunpowder in 
it as a result of firing his weapon repeatedly.  The veteran 
recalled the gunpowder caused a burning sensation, and his 
eye became red and swollen.  He also noted that he had no 
other eye injury while on active duty.

Pursuant to a Board request, a Veterans Health Administration 
(VHA) opinion was obtained in February 2005.  Following a 
review of the relevant medical evidence in the claims file, 
an ophthalmologist opined that, on the basis of the veteran's 
exposure to dispersed gunpowder particles alone, it is less 
likely that not that the veteran suffered an ocular injury 
sufficient to tip the injured eye into phthisis.  The 
examiner added that "the apparent lack of injury to the 
surrounding tissues argues against a blast injury or 
significant thermal or chemical injury" and "the redness 
that the veteran describes associated with the exposure is 
likely to reflect the effects of foreign matter in the eye, 
but the relative lack of ocular toxicity of gunpowder makes 
it an unlikely cause of permanent damage".  (Emphasis 
added.)  

In a subsequent brief filed on behalf of the veteran, a 
service representative correctly points out that the March 
2003 VA opinion did not contain a rationale and that the 
examiner was not aware that the veteran had an artificial 
eye.  In expressing disagreement with the Board obtaining the 
subsequent VHA opinion, the representative further argued 
that the remedy to an inadequate examination is another 
examination rather than a medical opinion.

The Board has considered the representative's recent brief 
and agrees that another VA ophthalmology examination that 
includes an opinion on whether the veteran's underlying 
eye disorder was aggravated during service is warranted.  
While the recent VHA opinion was supported by a rationale, 
it includes language such as less likely than not when the 
standard for the question at hand is not equipoise.  That 
is, because the veteran underwent treatment for a pre-
existing right eye disorder while on active duty and 
underwent enucleation of his right eye within a few years 
after his separation from service, it is the Board's 
judgment that the presumption of aggravation is applicable 
as the pre-service disability underwent an increase in 
severity during service.  Davis v. Principi, 276 F.3d 134 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  In Cotant v. Principi, 17 Vet. App.  116 (2003), 
the U.S. Court of Appeals for Veterans' Claims (Court) 
reversed the Board's determination that the presumption of 
aggravation had been rebutted.  On de novo review, the 
Court found the evidence as to the natural progress of 
appellant's preexisting hip condition did not show 
"clearly and unmistakably" that the increase found by the 
Board was due to the natural progress of the disease.  The 
question at hand, therefore, is whether or not the 
evidence shows clearly and unmistakably that the increase 
in severity of the veteran's preexisting right eye 
disorder during service was due to the natural progress of 
the disease.  Id.; see also VAOPGCPREC 3-2003.  

In granting the representative's request for an 
examination rather than another VHA opinion or 
clarification of same, the Board is cognizant that the 
nature of the veteran's current right eye disability 
(enucleation) is obviously not in dispute.  In such cases, 
an opinion based upon a review of the record without an 
examination is often sufficient.  Nevertheless, the 
undersigned finds that, between the problem with the March 
2003 VA opinion noted above and the unique facts in this 
case, and also taking into consideration the 
representative's written argument, pertinent medical 
history obtained directly from the veteran prior to 
rendering an opinion would be helpful in adjudicating this 
appeal.  

In view of the foregoing, the Board concurs with the 
veteran's representative in finding that a VA eye examination 
is warranted that includes an opinion regarding the question 
of aggravation presented in this case.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4) (2004). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).   

2.  The veteran should be scheduled for a 
VA eye examination, performed by an 
ophthalmologist, for the purpose of 
determining whether his pre-existing 
traumatic phthisis bulbi of the right eye, 
which necessitated  enucleation after 
service, was aggravated by service and 
whether he has any additional eye 
disability that was incurred during 
service.  

Following a review of all of the relevant 
medical evidence in the claims file, to 
include the service medical records 
reflecting treatment for an apparent eye 
injury; post-service medical records 
pertaining to a VA hospitalization from 
March to April 1959, when the underwent an 
enucleation of his right eye; the report 
of the March 2003 VA ophthalmology 
examination; and the February 2005 VHA 
opinion, the examiner is requested to 
opine with a yes or no answer to the 
following question: Is it clear and 
unmistakable (defined as undebatable) that 
the veteran's pre-existing traumatic 
phthisis bulbi of the right eye, (which 
necessitated enucleation after service) 
was not aggravated beyond its natural 
progression during active service?   

All indicated tests should be 
accomplished.  The ophthalmologist should 
provide a rationale for any opinion 
expressed.  

3.  After affording the veteran an 
opportunity to provide evidence 
supporting his claim, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC), to include the February 2005 VHA 
opinion and any additional evidence 
obtained pursuant to this remand.  The RO 
should apply the proper legal standard in 
adjudicating the question of whether the 
veteran's pre-existing right eye 
disability was aggravated during service; 
the RO must not deny the claim unless the 
evidence shows "clearly and 
unmistakably" that the increase in right 
eye disability found by the Board during 
service was due to the natural progress 
of the disease.  Cotant v. Principi, 
17 Vet. App.  116 (2003); VAOPGCPREC 3-
2003.  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




